United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2061
                        ___________________________

                              Jason Edward Johnson

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                                   Frank Filippelli

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                         Submitted: September 24, 2015
                            Filed: December 7, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Jason Johnson, a former inmate at the Newton Correctional Facility, appeals
the district court's1 adverse grant of summary judgment in this 42 U.S.C. § 1983

      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
action against his attending physician, Dr. Frank Filippelli. Johnson claims the doctor
was deliberately indifferent to his serious medical needs.

       The crux of Johnson's suit against Dr. Filippelli focuses on an alleged twenty-
nine day delay in treatment dating from the time Dr. Filippelli first reviewed
Johnson's x-rays that revealed a fractured wrist and immediately referred Johnson to
the University of Iowa Hospitals and Clinics (UIHC) for further care (August 18,
2011), and the day UIHC later placed Johnson in a cast for the injury (September 16,
2011). Upon de novo review, we conclude that the summary judgment record clearly
established beyond genuine dispute that Dr. Filippelli did not deliberately disregard
Johnson's serious medical needs. We therefore find that summary judgment was
properly granted in Dr. Filippelli's favor. See Marksmeier v. Davie, 622 F.3d 896,
899 (8th Cir. 2010) (grant of summary judgment reviewed de novo); Holden v.
Hirner, 663 F.3d 336, 343 (8th Cir. 2011) ("The level of culpability required to
demonstrate deliberate indifference on the part of prison officials is equal to criminal
recklessness."). Importantly, as noted by the district court in its thorough and well-
reasoned opinion, Johnson presents insufficient, if any, verifying medical evidence
showing that the delay had detrimental effect. Moots v. Lombardi, 453 F.3d 1020,
1023 (8th Cir. 2006) (to prevail on Eighth Amendment claim for deprivation of
medical care, inmate complaining of delay in treatment must offer verifying medical
evidence showing that delay had detrimental effect).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-